 Case:14-08190-ESL13 Doc#:135 Filed:01/15/20 Entered:01/15/20 16:57:21        Desc: Main
                             Document Page 1 of 1


 1                       IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                    CASE NO. 14-08190-ESL13
 4   EVELIO DROZ RAMOS                         Chapter 13
     AUREA ESTHER FRANCO DE DIAZ
 5

 6
     xx-xx-9253
 7   xx-xx-2529
                     Debtor(s)                      FILED & ENTERED ON JAN/15/2020
 8

 9
                                            ORDER
10
             The debtors’ reply to the trustee’s motion dismiss and request for
11
     extension of time to cure balance on plan arrears (Docket Entry #134) is hereby
12
     granted. The debtor shall move the court within ninety (90) days submitting
13
     evidence that the lump sum payment resulting from the sale of property has been
14
     made.
15
             IT IS SO ORDERED.
16
             In San Juan, Puerto Rico, this 15 day of January, 2020.
17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
